Mr. Justice MacLeary,
after making the above statement of facts, delivered the opinion of the court as follows:
The findings of fact and conclusions of law of the judgment appealed from are accepted, and in view of the legal provisions cited therein, we adjudge that we should affirm and do affirm the judgment rendered on January 31, 1902, by the District Court of Arecibo, with costs against the appellant. The record is ordered to be returned to said court with the proper certificate.
Chief Justice Quinones, and Justices Hernández and Sulzbacher, concurred.
Mr. Justice Figueras did not sit at the hearing of this case.